Not being able to agree with the conclusion reached in the leading opinion in this case, I most respectfully dissent, and will briefly state my reasons therefor.
I agree with the general propositions of law stated by the writer of the opinion, and, of course, do not question but concede the correctness of the testimony quoted. However, I am unable to agree with the inference to be drawn therefrom with regard to whether or not the fire in question was an attractive nuisance, in the sense alleged in the complaint, and whether it resulted in the injury complained of as a result of the defendant's negligence. As stated in the leading opinion, the trial Judge committed no error in submitting to the jury the issue as to whether or not the creation and maintenance of the fire in question was the act of *Page 108 
the defendant. I am also of the opinion that more than one reasonable inference can be drawn from the testimony as to whether or not said act or acts, creating and maintaining the said fire, "constituted actionable negligence resulting in injury to the plaintiff as a proximate cause." Therefore, in my opinion, the trial Judge properly submitted that issue to the jury. In this connection I call attention to the following testimony of the plaintiff, Leonard Hancock:
"I am fourteen, going on fifteen. I am not in school now. I went to school until I was burned. I don't know how old I was when I started to school. I was in the fourth grade then and was on condition from the third. I can write my name, but not much else. I cannot read much.
"Counsel showed witness a newspaper, and witness stated: `I can read some of it by spelling some of the words. Some of them I know without studying them. I can write a little and read a little.
"`I have been sick ever since I can remember. I weighed about seventy pounds when I got burned. The morning I got burned I had been kept home because I was sick. My aunt was looking after me. She had given me some medicine. It was cold weather. How I discovered that there was a fire there was that I went on the back proch to get some water, and I saw it was frozen up and I started to cross the yard to go to the hydrant in the street, and Mr. Redd called me. He was at the fire in our yard. He told me to deliver a message to Mr. Beard which I did, then I came back and delivered the message to Mr. Redd after I had been to Mr. Beard. I came back and stood around the fire fifteen or twenty minutes, I reckon. Mr. Redd was standing up there with me. The Negro was toting water and brick upon the house to fix the chimney with. Mr. Redd never told me to stay away from the fire or that it was dangerous. I got caught on fire. I was standing with my back to the fire. The way I knew I was on fire was that Mr. Redd threw me down and put me out. These are my overalls, and that is where I was burned. I do not know how I got burned on my hands. *Page 109 
I had good fingernails before this happened. It hurt me and made me sore for a long time.'
"Q. Did you know there was danger in your getting burned out there at that fire? A. No, sir.
"Q. Did you think the fire would burn you if you stood up by it? A. No, sir.
"Q. Had you ever been burned by a fire before that? A. No, sir.
"Q. That was the first time you had ever been burned? A. Yes, sir."
                        CROSS EXAMINATION
"Q. You say you can read some of that paper? A. Yes, sir.
"Q. I didn't understand you — did you say yes? A. Yes, sir. Did you hear —
"Q. You have got sense enough to observe that I am a little bit deaf, and that I could not hear you, and to hoist your voice and ask me if I could hear? A. Yes, sir.
"Q. Still you want this jury to believe that you didn't have sense enough to know if you got too close to the fire it was going to burn you? A. I didn't know the fire was going to burn me.
"Q. Do you want the jury to believe that you didn't have sense enough to know that if you got close to a fire that it would burn you? A. I don't understand you.
"Q. I asked you whether you wanted these twelve gentlemen here to believe that you didn't have sense enough to know that if you got too close to that fire that the fire would burn you? A. Yes, sir.
"Q. You want them to believe that? A. Yes, sir.
"Q. You say you went on the back to see about a hydrant? A. Yes, sir.
"Q. Your Aunt testified that she told you not to go out that day unless the medicine you had taken made you go out to the rear? A. Yes, sir.
"Q. Is that a fact that she told you that? A. Yes, sir. *Page 110 
"Q. What you went to see about was water? A. Yes, sir.
"Q. In other words, you were disobeying your Aunt in going out that morning? A. Yes, sir. * * *"
In this connection we call attention to certain of the plaintiff's testimony quoted in the leading opinion as bearing on the question involved.
In answer to questions as to why his burns were all in front, the plaintiff stated that the wind was blowing mighty hard that day and gave that as the reason for his burns appearing on the front.
It is well to call attention to the following additional testimony by the plaintiff given on redirect examination: "I did not have anything to do with making the fire. Neither Mr. Redd nor Kirkland nor anyone else told me to stay from the fire. Mr. Redd threw it on. I would not have gone to the fire if Mr. Redd had not called me. After I came back from Mr. Beard's store, I was by the fire fifteen or twenty minutes before I was burned. I saw Mr. Redd put fuel on the fire, but I did not put any on myself or have anything to do with the fire. Neither Mr. Redd, Mr. Kirkland nor anybody else told me to stay away from the fire. I first went to the fire because Mr. Redd called me, and would not have gone if he had not called me. After I ran his errand and came back, Mr. Redd did not tell me to get away from the fire. He remained at the fire when I was there. The Negro was carrying up mortar and brick and Mr. Redd was directing him what to do, to take up the mortar and brick. It was very cold that morning."
It is true, under the law of this State the master is not liable for the negligent acts of omission of the servant if such servant is not acting within the scope of his employment at the time involved, and if the plaintiff's injury was caused solely by his compliance with the request of the defendant's servant to effect some independent purpose of such servant, which was not with reference to the service in which said servant was employed, the plaintiff could not recover in this action. But, under my view of the record, more than one *Page 111 
reasonable inference can be drawn from the evidence bearing on this issue, and it was, therefore, proper for the trial Judge to submit such issue to the jury. I think it is clear from the record that the plaintiff was sent by the servant, Mr. Redd, on an errand for such servant, the purpose of which errand was independent of the duties said servant was engaged to perform for the master; but I do not think it is conclusively shown by the evidence that the said compliance by the plaintiff was the sole cause of his alleged injury. It is true that an examination of the plaintiff's testimony discloses testimony to the effect that when he got back from the store referred to by the parties, Mr. Redd, the servant in charge of the master's business, was standing at the fire in question and that he (the plaintiff), went to the fire to tell Mr. Redd what Mr. Beard had said and that that was what he went to the fire for. But, in this connection, I call attention to the fact that the plaintiff was not burned at that time. If the testimony of the plaintiff alone is to be considered, evidently fifteen or twenty minutes passed before he was burned, and if the testimony of the witness Redd, servant of the defendant, is to be considered, and this should be done, perhaps an hour elapsed before the young boy caught on fire. Further, if the testimony of Mr. Redd is to be accepted as true, Mr. Redd, the man in charge of the master's work, was not at the fire at the time the boy returned in performance of his errand, but he (Mr. Redd), was at that time on the house at which the chimney was being repaired. In this connection I quote the following testimony of the witness Mr. Redd, given on cross examination:
"I saw the little boy in the yard a few times before he got burned. He came to the fire several times. When he came tothe fire he stood around and warmed himself. I told him to get away from the fire.
"Q. Why didn't you make him get away? A. That is not my machine to get myself in a law suit and I didn't want to slap him, and I slapped him when I caught him and put out the fire. *Page 112 
"Q. If you had tried, you could have kept him away from the fire? A. I was on top of the house, and I kept telling him not to get too close to the fire and to get away.
"Q. You thought it was dangerous to him? A. No, sir, not at all. It was just a small fire.
"Q. You did not go and tell his aunt to keep him away? A. No, sir. I was rushing to get that job done. We had to make a hanging scaffold there.
"Q. You claim you told this young man to stay away from the fire and that he might get burned? A. Yes, sir.
"Q. And you say he would not obey you and would not stay away? A. He didn't do it.
"Q. He came there on a number of occasions to the fire? A. Yes, sir.
"Q. You never did call it to the attention of his parents? A. I didn't see any of them up and around about that day. * * * "
(Italics mine.)
The following is stated in the record as a part of the testimony given on redirect examination of the witness Mr. Redd: "I told the boy that if he saw Willie Beard to tell him to come and see me, and Willie Beard later came. I stood on the ladder at the eaves of the house, and I gave him an order for groceries. When I told the boy about Willie Beard he was passing between the two houses, and I was up on the house, and it was about a half-hour after that that he came back and told me that Mr. Bart Beard said that he (Willie) would be there after a while. I was up on the house then. Itwas something like an hour or a half an hour after thatthat he got burned. It may have been an hour or not so long. * * *" (Italics added.)
In my opinion, more than one reasonable inference can be drawn from the testimony as to whether the boy's injuries resulted from his coming to the fire in performance of an errand for Mr. Redd, solely for him and independent of any duty being performed in connection with the work of the master, or whether the said injury resulted as the *Page 113 
proximate cause of the negligent acts of the defendant in carrying on the said work, acting through its duly authorized agents. One reasonable inference to be drawn from the testimony is that this boy, the plaintiff, was permitted to hang around the fire for some time, possibly an hour, and that no effort was made during the time to let his parents, or aunt in charge of the said house, know what was taking place. I also think that more than one reasonable inference can be drawn from the testimony as to whether or not the boy's intelligence was sufficient to prevent his recovery in this case, under the facts and circumstances. On direct examination the young lady who taught this boy gave the impression that he was a very bright boy and fully capable of taking care of himself, but on cross examination testimony was brought out which could have caused the jury to reach a different conclusion as to the boy's intelligence. Considering the whole case, it is my opinion that the trial Judge properly sent the case to the jury.
In connection with the views herein expressed, attention is called to the following cases: Arkansas Valley Trust Companyv. McIlroy, 97 Ark. 160, 133 S.W. 816, 31 L.R.A. (N.S.), 1020; Keistler Co. v. Aetna Insurance Company,Hartford, Conn., 124 S.C. 32, 117 S.E., 70; Haithcockv. City of Columbia, 115 S.C. 29, 30, 104 S.E., 335;Stone v. City of Florence, 94 S.C. 375, 78 S.E., 23; Grayhekv. Stern, 154 Ill. App., 385.
In my opinion, the judgment of the lower Court should be affirmed.